EXHIBIT 3

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

STATE OF CALIFORNIA, by and through
Attorney Gencral Xavicr Becerra,

Plaintiff,
v.

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S. Dcpartmcnt
of Commerce; U.S. DEPARTMENT OF
COl\/IMERCE; RON JARMIN, in his official
capacity as Acting Director ofthe U.S.
Census Bureau; U.S. Census Bureau; DOES
l-lOO,

Defcnclants.

 

CITY OF SAN JOSE, a municipal corporation;
and BLACK ALLIANCE FOR JUST
ll\/[l\/IIGRATION, a California Non-Profit
Corporation,

Plaintiffs,
vs.

WILBUR L. ROSS, JR., in his official capacity
as Secrctary of the U.S. Depaitment of
Commerce; U.S. DEPARTl\/IENT OF
COMl\/IERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S. Ccnsus
Bureau; U.S. CENSUS BUREAU,

Defendants.

 

 

Case No. 3:l8-cV-01865

Case No. 5118~cv-02279

DECLARATION ()F LISA HANDLEY, PhD IN SUPPORT OF PLAINTIFFS' OPPOSITION
TO DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

|. Professiona| experience

l have over thirty years of experience as a voting rights and redistricting expert. l have
advised scores of jurisdictions and other clients on minority voting rights and redistricting-
related issues and have served as an expert in dozens of voting rights cases. l\/ly clients have
included state and local jurisdictions, the U.S. Depa rtment of Justice, national civil rights
organizations, and such international organizations as the United Nations.

l have been actively involved in researching, Writing and teaching on subjects relating to
voting rights, including minority representation, electoral system design and redistricting. l co-
authored a book, l\/linority Representation and the Quest for Voting Equa/ity (Ca mbridge
University Press, 1992) and co-edited a volume, Red/'stricting in Comparat/'ve Perspective
(Oxford University Press, 2008), on these subjects. ln addition, my research on these topics has
appeared in peer-reviewed journals such as Journa/ ofPo/it/'cs, l.egis/at/'ve $tud/'e$ Quarterly,
American Po/it/`cs Quarter/y, Journa/ of LaW and Po/itics, and LaW and Po/icy, as We|| as law
reviews (e.g., North Caro/ina LaW Review) and a number of edited books. l hold a Ph.D. in
political science from The George Washington University.

l have been a principal of Frontier lnternationa| Electora| Consulting since co-founding the
company in 1998. Frontier |EC specializes in providing electoral assistance in transitional
democracies and post-conflict countries. ln addition, lam a Visiting Research Academic at Oxford
Brookes University in Oxford, United Kingdom. Attached to this report is a copy of my
curriculum vitae.

l have served as an expert Witness in more than 25 voting rights cases, including six
cases on behalf of the U.S. Department of Justice. A number of cases in Which l have been
accepted by courts as an expert have required me to ascertain the impact of various electoral
systems or redistricting plans on minority voters in Which at least one of the minority groups at
issue in the jurisdiction vvas impacted by citizenship rates. For example, in the last dozen years,
l have served as an expert in four cases that involved Voting Rights Act challenges in Which
Hispanic voting strength Was of concern, three as an expert on behalf of the U.S. Department of
lustice: Perry v. Perez, a Section 2 case challenging Texas congressional and state house

districts; State ofTexas v. U.S., a Section 5 case regarding proposed congressional and state

legislative districts in Texas before the U.S. District Court of the District of Columbia,' and U.S. v.
Village of Port Chester, a Section 2 challenge brought by the U.S. Depa rtment of lustice on
behalf of Hispanic voters in the Vi||age of Port Chester, NeW York. (Lopez v. Abbott, a Section 2
challenge to the at~large method of electing Texas Supreme Court justices and appellate court
judges, is the fourth case.)

ln addition, since the most recent round of decennial redistricting commenced in 2011, l
have served as a voting rights consultant for a number of jurisdictions concerned With the
possible effects of redistricting plans, alternative voting systems, and other electoral reforms on
Hispanic voting rights, including the Village of Port Chester (2017-2018),1 NeW York City (2008,
2010 and 2018),2 and l\/liami~Dade County (2011).3

ll. Scope of inquiry

lwas retained in Ju|y 2018 by plaintiffs in the NeW York lmmigration Coalition and New
York State Office of the Attorney General cases, in August 2018 by plaintiffs in the City of San lose
case, and in September 2018 by the State of Ca|ifornia in the State of Ca|ifornia case against the
Department of Commerce and others concerning the addition of a citizenship question to the

2020 decennial census questionnaire They have asked me to provide my expert opinion on the

 

1 A consent decree entered by the court in U.S. v. Village ofPort Chester expired inlune 2016 and, faced
With the decision ofWhetherto retain the current cumulative voting scheme or adopt anotherelectoral
system, the Port Chester Board of Trustees hired me to assist them With exploring alternativegovernance
options and identifyingthe potential impactofthese options on Hispanicvoting strength.

2 | Was a voting rights consultant to the NeW York City Districting Commission in 2003 and 2013; l
evaluated the likely impact of proposed Local LaW 51 (the extension ofterm lim its from two to three
terms) on minority voters forthe City l_aW Departmentin 2008-2009; and | analyzed the likely
consequences for minority vote rs ofthe adoption of proposed changes to the City Charterfor the New
York City Charter Revision Commission in 2010 (When a reinstatement ofa two-term limit on city offices
and the adoption ofthe instant RunoffVote Were considered) and in 2018 (When the adoption oflnstant
RunoffVotingWas once again underconsideration).

3 l Was retained by the l\/liami-Dade Board of County Commissioners to conduct an analysis ofvoting
patterns by race and ethnicity in recent l\/liami-Dade elections and, using this information, to provide
guidance during the redistricting process to ensure thatthe redrawn commission districts did not dilute
Hispanicvoters in violation ofthe Voting Rights Act of 1965.

effectiveness of current U.S. Census Bureau data resources for enforcing Section 2 of the Voting
Rights Act ("VRA”) - in pa rticula~r, in circumstances in Which the citizenship rate of the minority
group impacts their ability to participate in the electoral process and elect candidates of their
choice to office.4

l understand that in December 2017, Arthur Gary, General Counsel in the lustice
l\/ianagement Division of the U.S. Department ofJustice, submitted a letter to the Censusy
Bureau requesting a citizenship question on the decennial census to aid in the Department's
Section 2 enforcement work. That letter argued that the information Was needed to accurately
determine Whether the citizen voting age population of a particular minority group Was
sufficiently large to constitute a majority in a single-member district -contending the current
citizenship data available from the American Community Survey (”ACS”) is inadequate for this
task.

in my decades of experience as a voting rights expert ~ including several cases forthe
Department ofJustice - my Work has not been hampered in anyway by the lack of citizenship
information in the decennial census. it is therefore my opinion, held to a reasonable degree of
professional certainty and based on my experience as an expert in VRA cases, that currently
available census data, including the citizenship data derived from the Census Bureau’s ACS, has
proven to be perfectly sufficient to ascertain Whether an electoral system or redistricting plan

dilutes minority votes.

ill. Section 2 ofthe Voting Rights Act and the use of census data
in Thornburg v. Ging/es,5 the first U.S. Supreme Court case to consider the 1982
Amendments to the Voting Rights Act of 1965, the Court determined that minority plaintiffs
had to satisfy three threshold factors to establish a violation of Section 2 of the VRA:
1) the minority group must be sufficiently large and geographically compact to

constitute a majority in a single-member district;

 

4 i am being compensated at a rate of $300 perhour for my work.

5 478 U.S. 30 (1986).

2) the minority group must be politically cohesive; and
3) the minority group must be ableto demonstrate that the white majority votes
sufficiently as a bloc to enable it to usually defeat the minority’s preferred
candidate
Social scientists such as myself typically conduct the analyses required to determine if a
minority group residing within a givenjurisdiction meets these three preconditions.

The first precondition that a minority group must satisfy -that it is sufficiently large to
constitute a majority in a single-member district- is designed to demonstrate to the Court that
it is possible to remedy the potential violation. This precondition is met by presenting the Court
with an illustrative districting plan that includes at least one, for exa mple, majority black voting
age population district or majority Hispanic citizen voting age population district.

Evidence that the minority group is politically cohesive (the second precondition) is
necessaryto show that minority voters’ shared political interests lead them to support the
same candidates ~ if they are not politically cohesive there is no distinct minority interest to
protect. if the white majority consistently votes against minority~preferred candidates and
these candidates are usually defeated (the third precondition), then minority voters do not
have an opportunity to elect their preferred candidates to office. An analysis of voting patterns
by race/ethnicity is required to show that minorities satisfy the second and third Ging/es
preconditions. Beca use the race/ethnicity of the voter is not, of course, obtainable from the
ballot, a statistical analysis must be conducted using data from a database that incorporates
election results by precinct with the demographic composition of these precincts.

in most if not all Section 2 cases, plaintiffs use data collected and reported by the
Census Bureau to determine if there are a sufficient number of geographically concentrated
minorities to satisfy the first Ging/es precondition in addition, census data may be used to
conduct an analysis of voting patterns by race/ethnicity in the absence of registration or
turnout data by race/ethnicity.

if a court finds that a jurisdiction is violating Section 2 of the Voting Rights Act, census
data may be informative in fashioning an effective remedy. However, creating a district that

offers minority voters an opportunity to elect candidates of their choice requires more than

census data; it requires a district-specific, functional analysis that also takes into account the
registration and turnout rates of minorities and whites, the degree of minority cohesion, and the
amount of white crossover votes for minority-preferred candidates that might generally be

expected in the specific area of the proposed remedial district.6

iV. Drawing illustrative districts to ascertain whether the minority group is sufficiently large
The first precondition that a minority group must satisfy to establish a violation of
Section 2 of the VRA is that it is sufficiently large and geographically compact enough to form a
majority in at least one single-member district. in Bart/ett v. $trickland,7 the U.S. Supreme
Court interpreted this to mean that black voters had to demonstrate that it was possible to
draw a single-member district that was at least 50 percent black in voting age population. As
noted in the recent letter signed by Arthur Gary of the Department of Justice (the ”Gary
Letter”), some federal courts have indicated that citizenship rates are relevant to ascertaining
whether certain minority plaintiffs (for example, Hispanics) satisfy this precondition of Gingles.8
Thus, expert analysis often focuses on whether a single-member district can be created that is,
for exa mple, at least 50 percent Hispanic in citizen voting age population. Notably, the majority
of the cases cited in the Gary letter were decided decades before the current proposal to add a

citizenship question to the decennial census enumeration questionnaire9 Hence, sample

 

6 For an in-depth discussion ofthis district-specific, functional approach to creating effective minority
districts, see Bernard Grofman, Lisa i-landley and David Lublin, “Drawing Effective l\/linority Districts: A
Conceptual Framework and Some Empirical Eviden ce," 79 N.C. L. Rev. 1383 (2001).

7 556 U.S.1(2009).

8 $ee Letterfrom Arthur E. Gary, General Counsel, lustice i\/lanagement Division, U.S. Department of
lustice to Dr. Ron larmin, Performing the Non-Exclusive Functions and Duties ofthe Director, U.S.
Census Bureau (December 12, 2017) (citing Reyes v. City ofFarmers Branch, 586 F.3d 1019, 1023-24 (5th
Cir. 2009); Barnett v. City ofChicago, 141 F.3d 699, 704 (7th Cir.1998); Negron v. City of/\/IiamiBeach, 113
F.3d 1563, 1567~69 (11th Cir. 1997); Romero v. City ofPomona, 883 F.2d 1418, 1426 (9th Cir. 1989),
overruled in parton othergrounds by Townsendv. Ho/man Consu/ting Corp. , 914 F.2d 1136 (9th Cir. 1990);
LULAC v. Perry, 548 U.S. 399, 423-442 (2006)).

9 See Reyes, 586 F.3d at 1023-24; Barnett, 141 F.3d at 704; Negron, 113 F.3d at 1567-69; Romero, 883 F.2d
at 1426; LULAC, 548 U.S. at 423-442.

survey data from census questionnaires other than the decennial census has always served as
the source for citizenship information for purposes of VRA enforcement, and has always
sufficed for that purpose.

Sources of citizenship data Because the decennial census enumeration questionnaire
distributed to the entire population has not collected data on citizenship since 1950 - before
the passage of the VRA -voting rights experts have relied upon other sources of census data to
demonstrate that a minority group is large enough to comprise a majority of the citizen voting
age population in at least one single-member district. Between 1970 and 2000, citizenship data
was available from the census ”long form."10 The census long form was given to only a sample
of the population; for example, in 2000 it was given to approximately one in every six
households. Even though the information collected was based on a sample survey rather than
a complete enumeration, the margins of errors associated with each of the estimates were not
reported by the Bureau.

in 2005, the American Community Survey (ACS) was introduced to collect citizenship
data, as well as other demogra phic, housing, social and economic data. The ACS essentially
replaced the census long form but is conducted on a rolling annual basis, which means that it
offers the advantage of more recent data than the decennial data collection. Because the
annual sample size is smaller, however, estimates for areas with populations of less than 65,000
are pooled in five-year increments to increase their reliability. Cumulating to five-year pooled
estimates yields approximately a one-in-every-eight-household sa mple. Like data from the
census long form, ACS estimates, including citizenship estimates, are only reported down to the
census block group level; data from the decennial census enumeration is reported down to the

census block |evel. Un|ike with estimates from the census long form, margins of errors are

 

10 The decennial census enumeration data is collected via what used to be called the shortform, which
in 2000 contained six population subjects and one housingsubject.Thisform is sent outto and
supposed to be filled out by every household The 2000 census long form included the same seven
subjects, as well as an additional 27subjects. The longform was sentout to one in every six households
in lieu ofthe short form. in 2010, there was only one form, containing 10 questions, and it was sentto
every household

reported for each of the ACS estimates (i\/ia rgins of error provide a measure of the sampling
error associated with each estimate.)

Examples of citizenship data incorporated into the district drawing process To explain
how Census Bureau survey data regarding citizenship is used in the context of voting rights
cases and analysesl i provide several examples from my work below. As the discussion
illustrates, the absence of citizenship data has not hampered my work as a redistricting or
voting rights expert in any way.

Statewide Redistricting. i recently served as an expert for the plaintiffs in Lopez v.
,¢ibbott,11 a challenge by Hispanic voters to the at-large method of electing justices to the
Supreme Court of Texas andjudges to the Texas Court of Criminal Appeals that is still pending
before the court. To demonstrate that Hispanics satisfy the first prong of Ging/es, i drew two
illustrative districting plans, one with nine districts and the other with eight districts,12 to
establish that two compact majority His pa nic citizen voting age population districts could easily
be created. The current forms of data available from the decennial census and ACS were
sufficient for me to perform this analysis. Figure 1 provides a map of the illustrative nine-district
plan and Tab|es 1 and 2 contain the corresponding district demogra phics for this nine-district
plan.

The total population and voting age population data reported in Table 1 are derived from
the 2010 decennial census. Although the illustrative districts were drawn in 2017, l used 2010
census data rather than more recent population estimates in order to reflect what the

population in each district would have been at the time of the decennial census.

 

11 Civil Action No. 2:16-CV-303 (S.D.Tex.).

12 There are nine justices on the Texas Supreme Court and ninejudges on the Texas Court of Criminal
Appeals;all18justices/judges are elected statewide l created two illustrative plans: a nine-district plan
in which all ninejustices/judgeswould be electedfrom single -memberdistricts and an eight-district plan in
which eightjustices/judges would be elected from single-memberdistricts and the chiefjustice/presiding
judge would be elected statewide

Figure 1: Illustrative Nine-District Plan for State of Texas

Texas StatewideCourt Districts"
9 District Pia'n

 

   
 

 

 

atmon chP
" 71034.99
s w 49~.9.9;

   

 

 

 

Table 1: Population and Voting Age Population for the lllustrative Nine-District Plan

 

 

 

 

 

 

 

 

 

 

 

 

Deviation Percent His amc Percent
_ . Total from ideal _ Voting Age _p Hispanic
District . . . Populatlon . Voting Age .
Populatlon District _ , Populatlon , Voting Age
_ Deviation Populatlon _
Size Populatlon
1 2,749,632 -44,319 -1.59 2,011,631 664,378 33.03
2 2,825,027 31,076 1.11 1,960,159 1,260,806 64.32
3 2,747,341 -46,610 -1.67 1,980,689 1,228,267 62.01
4 2,774,913 -19,038 -.68 2,050,265 535,162 26.10
5 2,817,613 23,662 .85 2,053,330 422,610 20.58
6 2,805,956 12,005 .43 2,035,942 631,206 31.00
7 2,829,861 35,910 1.29 2,073,068 258,036 12.45
8 2,831,790 37,839 1.35 2,098,473 360,729 17.19
9 2,763,428 -30,523 -1.09 2,016,180 781,950 38.78

 

 

 

 

 

 

Table 2: Citizen Voting Age Population for the IIIustrative Nine-District Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

Citizen HC':S:;;]C Percent Hispanic
District Voting age Voting Age Citizen Voting

Populatlon Populatlon Age Populatlon
1 1,633,090 426,320 26.11
2 1,593,403 951,096 59.69
3 1,701,369 1,007,115 59.19
4 1,877,721 437,823 23.32
5 1,787,681 267,183 14.95
6 1,577,169 320,965 20.35
7 1,839,054 151,604 8.24
8 1,839,494 222,759 12.11
9 1,500,925 428,937 28.58

 

 

 

Because the decennial census does not collect data on citizenship, the total citizen

 

voting age population (CVAP) and Hispa nic citizen voting age population (HCVAP) reported in
Table 2 are derived from ACS data (for the 253 counties not split by district boundaries) or a

combination of decennial census and ACS data (for Harris County). in order to align in time

l()

with the total and voting age population data from the 2010 decennial census in Table 1, the
CVAP figures in Table 2 have been calculated to reflect the district CVAP in 2010, using five-year
pooled ACS estimates.

The five-year pooled ACS estimates for each county that was not divided by district
boundaries (253 of the 254 counties in Texas were wholly contained within single districts in
the illustrative plan) were simply summed to reflect the configurations of the illustrative
districts.13 in other words, for my purposes, ACS citizenship data at the county level was
sufficient to account for 253 of 254 Texas counties in the illustrative ma p.

The population of Harris County, however, was too large to include within a single district
and was divided across three districts.14 This required citizenship data at a smaller level of
geographic specificity than the county. To produce CVAP and HCVAP figures for the portions of
the county assigned to different districts in the illustrative districting plan, CVAP and HCVAP
estimates for all census blocks in Harris County were produced and then summed to reflect
each of the portions. The lack of citizenship data at the block level did not impede this analysis,
however, because l was able to adopt one of several available estimation procedures to derive
this information. Under my direction, the Hispanic citizenship ratio (i.e., the percentage of
voting age Hispanics who are citizens) for each census tract in Harris County was calculated by
dividing the census tract HCVAP by the census tract Hispanic voting age population (HVAP), as
reported in the five-year pooled ACS data. The citizenship ratio for each census tract was then
applied to the 2010 HVAP (as reported in the 2010 decennial census) of each of the census
blocks falling within the given tract. These calculations generated estimates of the 2010 HCVAP
for all of the census blocks in Harris County.15 These census-block HCVAP estimates were then

summed to reflect the portion of Harris County included within the given district.

 

11 U.S. Census Bureau, American CommunitySurvey 5-Yeardatasetfor2009-2013.

14 Harris County had to be split because it exceeds the ideal population size in both the eight and nine
district plans. The ideal district size, calculated by dividing the total population ofthe state by the
numberofdistricts to be created, is 2,793,951 in a nine-district plan and 3, 143, 195 in an eight-district
plan, Harris County had a population of4,092,459 in 2010.

15 For a description ofthe estimation procedure l used, see lorge Chapa, Ana Henderson, Aggie looyoon
Noah, Werner$chink and Robert l<engle, ”Redistricting: Estimating Citizen Voting Age Population"

ll

The defendants in Lopez did not attack the district CVAP or HCVAP numbers i presented
in my report and in trial testimony. While the judge has not rendered a decision in this case to
datel other recent Texas decisions have accepted the use of ACS data for the purpose of
satisfying the first prong of Ging/es. For example, in Rodriguez v. Harris County, the Court found
ACS data "sufficient|y probative on the issue of citizen voting age population," indicating that
”ACS data is perhaps the best measure of citizen voting age data currently available; it is
collected by the Census Bureau and the Census Bureau’s publication of and reliance on ACS
data 'suggests that the Bureau considers ACS data reliable and intends for it to be relied upon in
decisions such as Voting Rights Act compliance.’ "16

Loca/ Redistricting. Beca use the illustrativejudicia| districts i created for Texas in Lopez
were large, very little drawing at the census block level was required and therefore few
inferences about the citizenship population at the block level had to be made. But even when
drawing illustrative districts in small jurisdictions, courts have not hesitated to accept citizenship
estimates.

Taking an example from my own work at the local |evel, i served as a voting rights expert
for the U.S. Department of lustice in the Section 2 challenge to Port Chester, New York's at-
large method of electing its Board of Trustees in United States v. Village ofPort Chester.17
Because Port Chester is geographically quite compact (2.5 square miles), illustrative plans
presented to the court had to be drawn at the census block level. The demographic expert for
the Depa rtment drew two illustrative single-member districting plans, both of which included a
majority Hispanic CVAP district. To determine the citizen composition of these illustrative

districts, he relied on data derived from the 2000 census long form.

 

Research Brief, The Chieflustice Earl Warren institute on Law and Social Policy, University of California,
Berkeley Law School, Sept. 2011.

16 964 F. Supp. 2d 686, 727-28 (S.D.Tex. 2013). See a/so Patino v. City ofPasadena, 230 F. Supp. 3d 667,
687-89 (S.D.Tex. 2017) and Benavidez v. lrving /ndependent$choo/District, No. 3:13~CV-0087~D, 2014
WL 4055366, at *17 (N.D.Tex. 2014).

17 United$tate$ v. l//'//age ofPort Chester, No. 06 Civ.15173(SCR), 2008 WL 190502 (S.D.N.Y. 2008).

12

The Court accepted the illustrative plans as evidence that Hispanics were sufficiently
large and geographically compact in the Village of Port Chester to constitute a majority of the
CVAP in a single-member district. The Court also determined that Hispanic voters satisfied the
second and third Ging/es preconditions and that the at-large system for electing the Board of
Trustees violated Section 2 of the Voting Rights Act. As a consequence of a consent order
entered by court in 2009, the Village of Port Chester adopted a cumulative voting system
(rather than a single-member district system) to provide Hispanic voters with the ability to elect
their preferred candidates to office.

When the consent decree expired in June 2016, the Board of Trustees hired me to assist l
them in determining whether to retain the cumulative voting system or to adopt an alternative
electoral system. The Hispanic population had grown since the 2006 litigation and, as part of
my mandate, i drew several illustrative single-member districting plans to determine how many
compact majority HCVAP districts it was now possible to create in Port Chester. The HCVAP
percentages i reported for each district were produced using the same HCVAP/HVAP ratio
estimation procedure described above for Harris County, Texas. The illustrative six-district plan
(Figure 2) and the corresponding district demographics for this plan (Table 3) are found below.
The percentages in Table 3 reflect 2010 HCVAP percentages to align with the 2010 total
population figures reported in the table. Because of the marked increase in the Hispanic
population since 2010 (as reported in ACS data), the HCVAP percentages for the majority
Hispanic districts in the illustrative plan are likely to be substantially higher. Once again, the
citizenship data provided by the ACS was sufficient for my work, even when drawing districts

for a small municipality like Port Chester.

13

Figure 2: Illustrative $ix-District Plan for Village of Port Chester

 

 

  
 

0

Hispanic CVAP,

9.01%725%»
§§ ;5.01% - 50%
m so.ot%~ 75%

n 75‘01% - 100%’

Table 3: Total population and citizen voting age population for illustrative six-district plan

 

 

 

 

 

 

 

 

 

 

 

 

 

. . . . Hispanic Percent
Deviation Citizen , _ _ _
Percent _ Citizen Hispanic
. . Total from ideal . \/oting Age . . .
District . , _ Populatlon _ Voting Age Citizen
Populatlon District , _ Populatlon . ,
_ Deviation , Populatlon Voting Age
Size Estimate . .
Estlmate Populatlon
1 4840 12 .25 2087 832 39.87
2 4770 -58 -1.20 1749 1166 66.69
3 4924 96 1.99 2031 875 43.08
4 4805 -23 -.48 1699 1088 64.05
5 4767 -61 -1.26 2356 630 26.74
6 4861 33 .68 2861 406 14.18

 

 

 

14

V. Evaluating potential remedial districting plans

Courts have accepted illustrative plans showing that at least one majority-minority
district can be drawn as evidence that a minority group satisfies the first prong of Ging/es. But
fashioning an effective remedy for a Section 2 violation requires more than simply drawing, for
example, a 50 percent black VAP or Hispanic CVAP district. Creating a district that offers
minority voters a realistic opportunity to elect candidates of their choice requires a district-
specific, functional analysis - one that takes into account not only population concentrations
and citizenship rates, but also the participation rates and voting patterns of white and minority
voters. Drawing minority districts informed by a district-specific, functional analysis avoids
creating districts that either fail to provide minorities with an effective opportunity to elect
their preferred candidates, on the one hand, or pack minority voters into a district
unnecessarily, on the other hand.

While citizenship rates are incorporated into a functional approach, an analysis of voting
patterns by race and ethnicity plays the essential role in the evaluation. An analysis of voting
patterns allows me to ascertain the relative participation rates of minorities and whites, the
degree of minority cohesion, and the expected amount of white ”crossover" votes for minority-

preferred candidates in the specific geographic area of the proposed remedial district.18 Because

 

18 The voting patterns ofwhite and minority voters must be estimated using statistical techniques
because direct information about how individuals have voted is simply not available -the race ofthe
voteris not, of course, obtainable from the secret ballot. Regardless ofthe statisticaltechnique used, a
database that matches precinct election results with the demographiccomposition ofthe electorate of
these precincts must be constructed to conduct the analysis. The best data to use for this purpose is
voterturnout data by race/ethnicity or, ifthis is not available, voter registration data by race/ethnicity.
However, onlya handful ofsouthern states collectthis information and report it at the election precinct
level. |njurisdictions that do not collectthis data, VAP by race and Hispanicorigin as reported bythe
decennial census is often used as a proxyforthe demographiccomposition ofthe electorate in each
precinct. However, this data can be problematicifthere have been dramaticshifts in the racial or ethnic
composition ofthe precincts in thejurisdiction overthe course ofthe decade. ifthere have been
sizeable changes, relying on the decennial census results foran election that occurred more than a
couple ofyears before orafterthe census will produce an inaccurate indication ofthe demographic
composition ofthe electorate in each of the precincts and therefore inaccurate estimates ofvoting
patterns by race and ethnicity. Using demographic data from ACS, including citizenship rate s if
citizenship is an issue, provides a betterindication ofthe demographic composition of the precincts over
shorter periods oftime (atintervals less than 10 years). Forexample, because ofthe rapidly increasing
minority population in Eastpointe, i\/lichigan, | used estimates ofthe CVAP by race and ethnicity by
precinct based on the ACS to conduct a racial bloc voting analysis on behalfofthe U.S. Department of

15

this approach focuses on turnout rates and voting behavior, citizenship rates are taken into
account only indirectly. The lack of citizenship data in the decennial census has not impacted this
functional approach in any way.

This type of district-specific, functional analysis was the approach used by the Depa rtment
of Justice when reviewing proposed redistricting plans underSection 5 of the Voting Rights Act.
According to Department guidelines:

in determining whether the ability to elect exists in the benchmark plan and
whether it continues in the proposed plan, the Attorney General does not rely on
any predetermined or fixed demographic percentages at any point in the
assessment Rather, in the Department's view, this determination requires a
functional analysis of the electoral behavior within the particularjurisdiction or
election district. As noted above, census data alone may not provide sufficient
indicia of electoral behavior to make the requisite determination.19

For example, l employed a district-specific, functional approach on behalf of the
Department of lustice in Texas v. United States,20 a lawsuit filed by the state of Texas seeking
judicial preclearance under Section 5 of the VRA of the congressional and state house districts
proposed by the state in 2011. Following the release of the 2010 census data, the State of
Texas redrew Congressiona| District 23 to include a comparable percentage of HCVAP (58.4
percent HCVAP prior to redistricting and 58.5 percent HCVAP after redrawing), but replaced
Hispanic citizens who were likely to turn out to vote with Hispanic citizens who were less likely
to vote. This meant that Congressional District 23 as proposed would no longer provide
Hispanic voters with the opportunity to elect candidates of choice.

i presented an illustrative map to the Court to demonstrate that Congressiona| District
23 could easily be modified so that it would continue to provide Hispanic voters with an
opportunity to elect Hispanic-preferred candidates. l relied on an analysis of the electoral

behavior of white and minority voters to make my assessments of the effectiveness of

 

Justice in voting rights litigation currently underway in thejurisdiction. ( United$tates v. City of
Eastpointe, No. 4:17-CV-10079 (E.D. i\/iich.)).

19 76 F.R. 7649, 7471 (Feb. 9, 2011).

10 887 F. Supp. 2d 133 (D.D.C. 2012), vacatedonothergrounds, 570 U.S. 928 (2013).

16

Congressional District 23 in the existing plan, the plan proposed by the State of Texas, and my
illustrative plan.

Although there is no longer an operative coverage formula under Section 4 of the VRA,
meaning that the Department no longer undertakes Section 5 preclearance reviews for
jurisdictions (unless they have specifically been ”bailed-in" to preclearance coverage under
Section 3(c) of the VRA),21 |continue to use a district-specific, functional approach rather than
relying solely on VAP or CVAP to evaluate the effectiveness of both existing and proposed
districts in the context of my consulting work and as an expert witness in Section 2 litigation,
including in my work on behalf of the Department of lustice. Only a functional analysis can
determine if minority voters will be provided with an effective opportunity to participate in the
political process and to elect representatives of their choice. As noted above, the lack of

decennial census CVAP data has not hindered my analysis using this approach.

Vl. F|aws in census data

While currently available census citizenship data is not flawless, it is sufficient for
determining if a jurisdiction is diluting minority voting strength in violation of Section 2 of the
VRA. lt is important to note that "flawless" census data does not exist. Citizenship data derived
from the ACS is based on a sample, and as such, is subject to margins of error. Decennial
census data is not subject to sampling error because it is an enumeration rather than a sample,
but it does have errors associated with it~ errors that l understand could be magnified if a

question about citizenship is included in the enumeration questionnaire22 Furthermore,

 

11 As stated on the U.S. Departmentoflustice website: On lune 25, 2013, the United States Supreme
Court held that it is unconstitutional to use the coverage formula in Section 4(b) ofthe Voting Rights Act
to determine whichjurisdictions are subjectto the preclearance requirement ofSectlon 50f the Voting
Rights Act, $he/by County v. Ho/der, 133 5. Ct. 2612 (2013). The effect ofthe She/by County decision is
that thejurisdictions identified by the coverage formula in Section 4(b) no longer need to seek
preclearance for the new voting changes, unless they a re covered by a separate court order entered
underSection 3(c) of the Voting Rights Act. See https://www.justice.gov/crt/about-section-S-voting-
rights-act

 

11 See, for example, J. David Brown, l\/listy L. Heggeness, Suzanne l\/l. Dorinksi, Lawrence Warren and
l\/loisesYi, ”Understanding the Quality ofAlternative Citizenship DataSourcesforthe 2020 Census,” U.S.
Census Bureau, CES 18-38, August 2018, at

17

because of confidentiality concerns, citizenship data reported in the decennial census will have
to go through a disclosure avoidance process that will by necessity introduce further errors into
CVAP data produced at the block |evel, and, according to the Chief Scientist at the Bureau, it is
questionable whether redistricting offices and the Department of lustice will ultimately be able
to use the census block CVAP data effectively.23

There are three broad sources oferror associated with existing decennial census
enumeration data. First, there are coverage errors. These arise when persons are incorrectly
excluded or included, or are duplicated in the count.z‘.1 Second, there are geographic errors.
These happen when an address was placed in the wrong census geographic location or when
there is a misunderstanding of the census residence rules (e.g., the person counted was
assigned to the wrong residence from among several part-time residences). Third, there are
demographic errors. These occur when a person’s demographic characteristics have been
incorrectly reported, recorded or imputed

The Census Bureau has documented these errors in the decennial enumeration through
the use of survey data. Based on the post-2010 enumeration survey,25 conducted by the
Bureau to provide a measure of the accuracy of the 2010 decennial census, the Bureau
estimates that ”among the 300.7 million people who live in housing units, about 94.7 percent

were counted correctly, 3.3 percent were counted erroneously, 1.6 percent provided only a

 

https://apps.npr.org/documents/docume nt.html?id=4797159-Understanding-the-Quality-of-
Alternative.

23 Deposition of Dr. lohn Abowd, ChiefScientist, U.S. Census Bureau, August 29, 2018, at 54-56, 100-01.

14 Persons included in the countwho should not have been are those who were not residents ofthe U.S.
on census day (e.g., babies born after census day or persons who died before census day, temporary
visitors to the U.S., and fabricated persons). Examples ofduplicate counts are persons with more than
one residence who were counted at more than one residence (e.g., college students, retirees with two
homes).

15 The post-enumeration survey (PES) draws samples of census block clusters and compares the
information collected to the census enumeration data forthe same geographic clusters.

18

census count and had their demographic characteristics imputed, and .4 percent needed more
extensive imputation after all census follow-up efforts were attempted."26

in addition to enumeration errors, the Census Bureau estimated there were 16.0 million
omissions in the 2010 census (although the Bureau indicates that 6.0 million of these people
were likely to have been counted in the census but could not be verified in the post-
enumeration survey).17 Omissions are not random -certain segments of the population,
including blacks and Hispanics, are more likely not to be counted in the decennial census than
others. For example, the Census Bureau reports that the 2010 census under-counted 2.1
percent of the black population and 1.5 percent of the Hispanic population; the non-Hispanic
white population, on the other hand, was over-counted by .8 percent.18

Citizenship data collected through the decennial census will be subject to these same
types of errors. indeed, some of these errors could be magnified, as there are reasons to
believe that including a question about citizenship on the decennial census form in 2020 will
exacerbate the undercount of at least some minority groups.19

The reliability of citizenship information based on information collected through the
decennial census, especially at small levels of geography such as the census block, faces at least
one additional challenge As mentioned above, the Census Bureau uses disclosure avoidance
procedures to modify or remove data that puts confidential information at risk of disclosure
Thus, while it may appear that census data is providing information about a specific individual

or group of individuals who reside within a given census block, the Census Bureau has taken

 

16 $ee News Release, "Census Bureau Releases Estimates of Undercount and Overcount in the 2010
Census”(l\/lay 22, 2012), https://www.census,gov/newsroom/releases/archives/2010 census/cb12-
95.html.

 

17 /d.

18 /d.

19 See, for example, D’Vera Cohn, ”What to know about the citizenship question the Census Bureau is
planningto ask in 2020," Pew Research Center, l\/larch 30, 2018, http://www.pewresearch.org/fact-
tank/2018/03/30/what-to-know-about-the-citizenship-question-the-census-bureau-is-planning-to-ask-

in-ZOZO[.

 

 

19

steps to disguise or suppress the actual characteristics associated with that individual or group
through either data swapping or the use of synthetic data.30 While disclosure avoidance
techniques have less impact on larger geographic areas since the data swa pping often occurs
within neighboring areas, these techniques have a distinctly greater effect at the census block
level.

A disclosure avoidance system will have to be put in place to protect citizenship
information collected during the 2020 decennial enumeration. According to the deposition
testimony of Dr. John Abowd, Chief Scientist at the Census Bureau, the Bureau has not yet set
the parameters for the 2020 disclosure avoidance system.?’1 Furthermore, the Bureau has not
determined if, once disclosure avoidance is implemented, the error margins associated with
block level CVAP data based on the 2020 decennial enumeration will be any smallerthan the
error margins associated with the ACS block group level citizenship data currently relied on for
purposes of VRA enforcement Dr. Abowd indicated that he did not know if the error margins
that would ultimately be associated with the block level CVAP data based on information
collected through the decennial enumeration will ”still allow redistricting offices and the

Department oflustice to use the data effectively/31

Vl|. Conclusion

The lack of citizenship information in the decennial census has not hampered my work
as a voting rights expert in any way. Based on my experience and expertise as an expert in
voting rights litigation, i conclude that the citizenship estimates currently available in the ACS
have been adequate for demonstrating that the Hispanic population is sufficiently large to

constitute a majority of the citizen voting age population in an illustrative single-member

 

30 Data swapping is done by exchanging records forthe purposes of confidentiality: a sample of
households is selected and matched on a set of key variables with households in neighboringgeographic
areas that have similar characteristics (e.g., same numberof adults and children) and these records are
then swapped. Synthetic data uses statistical modeling to generate contrived household characteristics
in order to avoid the disclosure ofconfidential information.

31See supra, note 23.

11 Deposition of Dr. .lohn Abowd, Chief Scientist, U.S, Census Bureau, August 29, 2018, at 101.

20

district for the purposes of satisfying the first precondition of Gingles. This has been true for
the cases in which l have participated, including three in which l served as an expert for the
Department of Justice.

l\/loreover, in fashioning.a remedy or assessing a proposed minority district, the district-
specific, functional analysis l use, while indirectly incorporating citizenship rates,, relies on
minority and white participation rates and voting patterns in fact, as~the example of ,
Congressional District 23 in Texas above demonstrates an assessment based on the percentage
l~lCVAP';alonev can be misleading to the determination of whether a district will provide minority
voters with an opportunity to elect candidates of their choice to office.

Finally,- no census'data set is flawless, Citizenship data collected through the decennial
enumeration will feature the same errors found in the decennial census data in general, and
including'a citizenship question may even exacerbate some of these errors. Perhaps more
importantly, the Bureau has indicated that disclosure avoidance may render the block level
' citizenship data no more reliable than the block group level citizenship data reported by the
ACS.

l declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Executed on November __Q:, 2018.

11);/:~/»1~¢»; QNML/Y/

Lisa Handley, PhD ,

21

 

 

 

Lisa R. Handley
CURRlCULUl\/l VlTAE

Email: |rhandley@aol.com
Telephone: ++1.301.765.5024

Professional Experience

Dr. Handley has over thirty years of experience in the areas of redistricting and voting rights,
both as a practitioner and an academician, and is recognized nationally (as well as
internationally) as an expert on these subjects. She has advised numerous jurisdictions and
other clients on redistricting and_has served as an expert in dozens of redistricting and voting
rights court cases. Her clients have included the U.S. Department of Justice and scores of state
and local jurisdictions, as well as redistricting commissions and civil rights organizations
internationally, Dr. Handley has provided electoral assistance in more than a dozen countries,
serving as a consultant on issues of democratic governance * including voting rights, electoral
system design and electoral boundary delimitation (redistricting) -for the United Nations, the
United Nations Development Fund (UNDP), iFES, and international iDEA. in addition, Dr.
Handley served as Chairman of the Electoral Boundaries Commission in the Cayman islands.

Dr. Handley has been actively involved in research, writing and teaching on the subjects of
voting rights and redistricting. She has written a book, i\/iinority Representation and the Quest
for Voting Eguality (Cambridge University Press, 1992) and numerous articles, as well as edited
a volume (Redistricting in Comparative Perspective, Oxford University Press, 2008) on these
subjects. She has taught political science and methodology courses at several universities,
most recently George Washington University. Dr. Handley is a Visiting Research Academic at
Oxford Brookes University in the United l<ingdom.

 

Dr. Handley is the President of Frontier international Consulting, a consulting firm that
specializes in providing electoral assistance in transitional and post-conflict democracies. She
also works as an independent election consultant for such international organizations as the
United Nations.

Education
Ph.D. The George Washington University, Political Science, 1991
Present Employment

President, Frontier international Electoral Consulting LLC (since co-founding company in
September of 1998).

Senior lnternational Consultant, provides electoral assistance to such international clients as
the Ui\i, UNDP and iFES on electoral district delimitation, electoral system design and minority
voting rights,

U.S. Clients since 2000

US Department oflustice (expert witness testimony in several Section 2 and Section 5 cases)
Alaska: Alaska Redistricting Board (redistricting consultation, expert witness testimony)
Arizona: Arizona independent Redistricting Board (redistricting consultation, expert witness)
Arkansas: expert witness for Plaintiffs in Jeffers v. Beebe

Colorado: Colorado Redistricting Board (redistricting consultation)

Connecticut: State Senate and State House of Representatives (redistricting consultation)
Florida: State Senate (redistricting consultation)

illinois: State Senate (redistricting litigation consultation)

Kansas: State Senate and House Legislative Services (redistricting consultation)

Louisiana: Louisiana Legislative Black Caucus (expert witness testimony)

i\/iassachusetts: State Senate (redistricting consultation)

i\/iaryland: Attorney General (redistricting consultation, expert witness testimony)
i\/iiami-Dade County, Florida: County Attorney (redistricting consultation)

Nassau County, i\lew York: Redistricting Commission (redistricting consulting)

New l\/iexico: State House (redistricting consultation, expert witness testimony)

New York: State Assembly (redistricting consultation)

New York City: Redistricting Commission and Charter Commission (redistricting consultation
and Section 5 submission assistance)

New York State Court: Expert to the Special i\/laster (drew congressional lines for state court)
Ohio: State Democratic Party (redistricting litigation support, expert witness testimony)
Pennsylvania: Senate Democratic Caucus (redistricting consultation)

Rhode lsland: State Senate and State House (|itigation support, expert witness testimony)
Texas: Lieutenant Governor (redistricting litigation/expert witness testimony)

Vermont: Secretary of State (redistricting consultation)

Wisconsin: State Senate (redistricting litigation consultation)

international Clients since 2000

United Nations

Afghanistan - electoral system design and district delimitation expert

Bangiadesh (UNDP) - redistricting expert

Sierra Leone (UNDP) - redistricting expert

Liberia (UNi\/iiL, UN peacekeeping mission) - redistricting expert

Democratic Republic of the Congo (i\/iONUC, UN peacekeeping mission) - election
feasibility mission, electoral system design and redistricting expert

Kenya (UN) - electoral system design and redistricting expert

Haiti (UN) - election feasibility mission, electoral system design and redistricting expert
Lead Writer on the topic of boundary delimitation (redistricting) for ACE
(Administration and Cost of Elections Project)

international Foundation for Election Systems (lFES)

Afghanistan - district delimitation expert

Sudan - redistricting expert

Kosovo - electoral system design and redistricting expert

Nigeria - redistricting expert

Nepai - redistricting expert

Georgia - electoral system design and district delimitation expert

Yemen - redistricting expert

Lebanon - electoral system design and redistricting expert

i\/lyanmar ~ electoral system design and redistricting expert

Ukraine - electoral system design and redistricting expert

Pakistan - consultant for developing redistricting software

Principal consultant for the Delimitation Equity Project - conducted research, wrote
reference manual and developed training curriculum

Writer on electoral boundary delimitation (redistricting), Elections Standards Project
Training - developed training curriculum and conducted training workshops on

“ electoral boundary delimitation (redistricting ) in Azerbaijan and lamaica

international institute for Democracy and Electoral Assistance (lnternational iDEA):

Consultant on electoral dispute resolution systems

Techno|ogy consultant on use of GlS for electoral district delimitation

Training - developed training material and conducted training workshop on electoral
boundary delimitation (redistricting ) for African election officials (i\/iauritius)
Curriculum development - boundary delimitation curriculum for the BRiDGE Project
Project coordinator for the ACE project

Other international clients have included The Cayman islands; the Austra|ian Election
Commission; the Boundary Commission of British Coiumbia, Canada; and the Giobai Justice
Project for lraq.

Previous Employment

Project Coordinator and Lead Writer on Boundary Delimitation, Administration and Cost of
Elections (ACE) Project, As Project Coordinator (1998 - 2000) of the ACE Project, Dr. Handley
served as a liaison between the three partner international organizations - the United Nations,
the international Foundation for Election Systems and international iDEA - and was
responsible for the overall project management of ACE, a web-based global encyclopedia of
election administration She also served as Lead Writer on Boundary Delimitation for ACE.

Research Director and Statistical Analyst, Election Data Services, lnc. (1984 to 1998). Election
Data Services (E.D.S.) is a Washington D.C. political consulting firm specialising in election
administration Dr. Handley’s work at E.D.S. focused on providing redistricting and voting
rights consulting and litigation support to scores of state and local jurisdictions,

Adjunct Professor (1986 to 1998). Dr. Handley has taught political science and methodology
courses (both at the graduate and undergraduate level) at George Washington University, the
University of Virginia, and the University of Ca|ifornia at irvine. She has served as a guest
lecture at Harvard, Princeton, Georgetown, American University, George i\/iason University and
Oxford Brookes University in the Ul<.

G ra nts

National $cience Foundation Grant (2000-2001): Co-investigator (with Bernard
Grofman) on a comparative redistricting project, which included hosting an
international conference on ”Redistricting in a Comparative Perspective” and producing
an edited volume based on the papers presented at the conference

Publications
Books:

Does Torture Prevention Work? Liverpool University Press, 2016 (served as editor and
author, with Richard Carver)

Comparative Redistricting in Perspective, Oxford University Press, 2008 (first editor,
with Bernard Grofman).

Delimitation Equity Project: Resource Guide, Center for Transitional and Post-Conflict
Governance at iFES and USA|D publication, 2006 (lead author).

i\/linority Representation and the Quest for Voting Equality, Cambridge University Press,
1992 (with Bernard Grofman and Richard Niemi).

Academic Articles:

”Has the Voting Rights Act Outiived its Usefulness: in a Word, “No," Legislative Studies
Quarterly, volume 34 (4), November 2009 (with David Lublin, Thomas Bruneil and Bernard
Grofman).

”Delimitation Consuiting in the US and Elsewhere," Zeitschrift fur Politikberatung, volume 1
(3/4), 2008 (with Peter Schrott).

 

”Drawing Effective i\/iinority Districts: A Conceptual Framework and Some Empirical Evidence,"
North Carolina Law Review, volume 79 (5), June 2001 (with Bernard Grofman and David Lublin).

”A Guide to 2000 Redistricting Tools and Technology” in The Real Y2i< Problem: Census
2000 Data and Redistricting Technologv, edited by Nathaniel Persily, New York: Brennan
Center, 2000,

"1990$ issues in Voting Rights," i\/iississippi Law iournal, 65 (2), Winter 1995 (with
Bernard Grofman).

"i\/iinority Turnout and the Creation of i\/iajority-i\/iinority Districts," American Politics
Quarterly, 23 (2), April1995(with Kimball Brace, Richard Niemi and Harold Stanley).

"identifying and Remedying Racial Gerrymandering," Journal of Law and Politics, 8 (2),
Winter 1992 (with Bernard Grofman).

 

"The impact ofthe Voting Rights Act on i\/iinority Representation in Southern State
Legislatures," Legislative Studies Quarterly, 16 (1), February 1991 (with Bernard
Grofman).

"i\/iinority Population Proportion and Black and Hispanic Congressiona| Success in the
19705 and 1980$," American Politics Quarterlv, 17 (4), October 1989 (with Bernard
Grofman).

"Black Representation: i\/|aking Sense of Electoral Geography at Different Levels of
Government," Legislative Studies Quarterly, 14 (2), i\/iay 1989 (with Bernard Grofman).

 

"i\/linority Voting Equality: The 65 Percent Rule in Theory and Practice," Law and Policy,
10 (1), January 1988 (with Kimball Brace, Bernard Grofman and Richard Niemi).

"Does Redistricting Aimed to Help Blacks Necessariiy Help Republicans?" lournal of
Politics, 49 (1), February 1987 (with Kimball Brace and Bernard Grofman).

Chapters in Edited Volumes.'

”Redistricting" in Oxford Handbool< of Electoral $ystems, Erik Herron Robert Pekkanen and
i\/iatthew Shugart (eds), Oxford: Oxford University Press, 2018.

“Roie of the Courts in the Electoral Boundary Delimitation Process," in /nternationa/ Election
Remedies, lohn Hardin Young (ed.), Chicago: American Bar Association Press, 2017.

”One Person, One Vote, Different Values: Comparing Delimitation Practices in india,
Canada, the United Kingdom, and the United States," in Fixing Electoral Boundaries in
mi_a_, edited by i\/iohd. Sanjeer Alam and K.C. Sivaramakrishman, New Delhi: Oxford
University Press, 2015.

 

“Delimiting Electoral Boundaries in Post-Conflict Settings," in Comparative Redistricting
in Perspective, edited by Lisa Handley and Bernard Grofman, Oxford: Oxford University
Press, 2008.

 

”A Comparative Survey of Structures and Criteria for Boundary Delimitation," in
Comparative Redistricting in Perspective, edited by Lisa Handley and Bernard Grofman,
Oxford: Oxford University Press, 2008.

”Drawing Effective i\/iinority Districts: A Conceptual i\/iodei,” in Voting Rights and i\/iinority
Representation, edited by David Bositis, published by the loint Center for Political and
Economic Studies, Washington DC, and University Press of America, New York, 2006.

”Electing i\/iinority-Preferred Candidates to Legislative Office: The Relationship Between
i\/iinority Percentages in Districts and the Election of i\/iinority-Preferred Candidates," in
Race and Redistricting in the 19905, edited by Bernard Grofman,' New York: Agathon
Press, 1998 (with Bernard Grofman and Wayne Arden).

“Estimating the impact of Voting-Rights-Related Districting on Democratic Strength in
the U.S. House of Representatives," in Race and Redistricting in the 1990$, edited by
Bernard Grofman,' New York: Agathon Press, 1998 (with Bernard Grofman).

 

”Voting Rights in the 19905: An Overview,” in Race and Redistricting in the 19905j
edited by Bernard Grofman; New York: Agathon Press, 1998 (with Bernard Grofman and
Wayne Arden).

"Racial Context, the 1968 Wallace Vote and Southern Presidential Dealignment:
Evidence from North Carolina and Elsewhere," in Spatial and Contextual i\/iodels in
Political Research, edited by i\/iunroe Eagles; Taylor and Francis Publishing Co., 1995
(with Bernard Grofman).

"The impact of the Voting Rights Act on l\/iinority Representation: Black Officeholding in
Southern State Legislatures and Congressional Deiegations," in The Quiet Revoiution:
The impact of the Voting Rights Act in the South, 1965-1990, eds. Chandler Davidson
and Bernard Grofman, Princeton University Press, 1994 (with Bernard Grofman).

"Preconditions for Black and Hispanic Congressional Success," in United States Electoral
Systems: Their impact on Women and i\/iinorities, eds. Wilma Rule and Joseph
Zimmerman, Greenwood Press, 1992 (with Bernard Grofman).

 

Electronic Publication:

”Boundary Delimitation" Topic Area for the Administration and Cost of Elections (ACE)
Project, 1998. Published by the ACE Project on the ACE website (www.aceproject.org).

Additional Writings of Note:

Amicus brief presented to the US Supreme Court in Gill v. Whitford, Brief of Political Science
Professors as Amici Curiae, 2017 (one of more than a political scientists to sign brief)

Amicus brief presented to the US Supreme Court in Shelby County v. Holder, Brief of Historians
and Social Scientists as Amici Curiae, 2013 (one of several dozen historians and social scientists
to sign brief)

Amicus brief presented to the US Supreme Court in Bartlett v. Strickland, 2008 (with Nathaniel
Persily, Bernard Grofman, Bruce Cain, and Theodore Arrington).

Court Cases since 2005
U.S. v. City ofEastpointe (ongoing) - City of Eastpointe, l\/iichigan, at-large city council
A/abama NAACP v. State ofA/abama (ongoing) - Alabama statewide judicial elections
Lopez v. Abbott (ongoing) - Texas statewide judicial elections
Personhaballah v. Alcorn (2016) - Virginia congressional districts
Perez v. Abbott (2012, decided 2017) - Texas'congressional and state house districts
Jeffers' v. Beebe_(2012) - Arkansas state senate district
State of Texas v. U.$._(2011-2012) ~ Texas congressional and state house districts
/n RE 2011 Redistricting Cases_(2011-2012) - Alaska state legislative districts
U.S. v. Euc/id City Schoo/ Board (2008-9) - City of Euclid, Ohio at-large school board
U.S. v. City ofEuc/id (2006-7) - City of Euclid, Ohio council districts

U.S. v. Village of Port Chester (2006-7) - Village of Port Chester, New York at-large city council

